 Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 1 of 15 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA

                                       :
GARLAND STEWARD, on behalf of : Civil Action No.:
himself and others similarly situated, :
                                       :
                   Plaintiff,          : COMPLAINT--CLASS ACTION
                                       :
      v.                               :
                                       : DEMAND FOR A JURY TRIAL
NATIONAL ENTERPRISE SYSTEMS,:
INC.,                                  :
                                       :
                   Defendant.          :
                                       :

                               Nature of the Action

      1.     Garland Steward (“Plaintiff”) brings this class action under the Fair

Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., for the benefit

of Florida consumers whose private, debt-related information National Enterprise

Systems, Inc. (“Defendant”) disclosed to an unauthorized third party, in connection

with the collection of consumer debts.

      2.     By way of background, Congress enacted the FDCPA in 1977 to

“eliminate abusive debt collection practices by debt collectors, to insure that those

debt collectors who refrain from using abusive debt collection practices are not

competitively disadvantaged,” 15 U.S.C. § 1692(e), and in response to “abundant

evidence of the use of abusive, deceptive, and unfair debt collection practices by

many debt collectors,” which Congress found to have contributed “to the number
    Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 2 of 15 PageID 2




of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions

of individual privacy.” Id., § 1692(a).

        3.    As the Consumer Financial Protection Bureau (“CFPB”)—the federal

agency tasked with enforcing the FDCPA—once explained, “[h]armful debt

collection practices remain a significant concern today. In fact, the CFPB receives

more consumer complaints about debt collection practices than about any other

issue.”1

        4.    Pertinent   here,   section       1692c(b)   of   the   FDCPA,     titled

“Communication with third parties,” provides that—

        Except as provided in section 1692b of this title, without the prior
        consent of the consumer given directly to the debt collector, or the
        express permission of a court of competent jurisdiction, or as
        reasonably necessary to effectuate a postjudgment judicial remedy, a
        debt collector may not communicate, in connection with the collection
        of any debt, with any person other than the consumer, his attorney, a
        consumer reporting agency if otherwise permitted by law, the creditor,
        the attorney of the creditor, or the attorney of the debt collector.

15 U.S.C. § 1692c(b).

        5.    The provision that section 1692c(b) cross-references—section

1692b—governs the manner in which a debt collector may communicate “with any




1
       See Brief for the CFPB as Amicus Curiae, ECF No. 14, p. 10, Hernandez v.
Williams, Zinman, & Parham, P.C., No. 14-15672 (9th Cir. Aug. 20, 2014),
http://www.ftc.gov/system/files/documents/amicus_briefs/hernandez-v.williams-
zinman-parham-p.c./140821briefhernandez1.pdf (last visited May 6, 2021).

                                            2
    Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 3 of 15 PageID 3




person other than the consumer for the purpose of acquiring location information.”

15 U.S.C. § 1692b.

        6.      Thus, the FDCPA broadly prohibits a debt collector from

communicating with anyone other than the consumer “in connection with the

collection of any debt,” subject to several carefully crafted exceptions—some

enumerated in section 1692c(b), and others in section 1692b—none of which

applies here.

        7.      Despite this prohibition—one designed to protect consumers’

privacy—debt collectors, including Defendant, often communicate with third-party

mail vendors in connection with the collection of consumer debts, including by

sending them personal information regarding consumers’ alleged debts.

        8.      Indeed, “over 85 percent of debt collectors surveyed by the [CFPB]

reported using letter vendors.”2

        9.      These third-party letter vendors use information provided by debt

collectors—such as the consumer’s name and address, the name of the creditor to

whom the debt allegedly is owed, the name of the original creditor, and the amount

of the alleged debt—to fashion, print, and mail debt collection letters to consumers.




2
        84 FR 23274, at 23396 n.749.

                                          3
 Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 4 of 15 PageID 4




      10.    This unnecessary and illegal practice of communicating with third

parties in connection with the collection of consumer debts exposes private

information regarding alleged debts to third parties not exempted by the FDCPA.

      11.    Upon information and belief, Defendant routinely communicates with

third-party mail vendors, in connection with the collection of debts, to provide

them protected information regarding consumer debts that those vendors are not

authorized to receive, in violation of the FDCPA.

      12.    Plaintiff thus seeks relief on behalf of all similarly situated Florida

consumers to whom Defendant caused debt collection letters to be sent that were

prepared, printed, or mailed by a third-party mail vendor.

                                       Parties

      13.    Plaintiff is a natural person who at all relevant times resided in Marion

County, Florida.

      14.    Plaintiff is obligated, or allegedly obligated, to pay a debt owed or

due, or asserted to be owed or due, a creditor other than Defendant.

      15.    Plaintiff’s obligation, or alleged obligation, owed or due, or asserted

to be owed or due, arises from a transaction in which the money, property,

insurance, or services that are the subject of the transaction were incurred primarily

for personal, family, or household purposes—namely, a personal loan (the “Debt”).

      16.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).



                                          4
    Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 5 of 15 PageID 5




        17.    Defendant is a corporation headquartered in Solon, Ohio.

        18.    Defendant “was established in 1987 by Ernest R. Pollak, as a full-

service debt collection agency.”3

        19.    Defendant boasts of “collect[ing] in all fifty states and offer[ing] a full

range     of   accounts   receivable    management      services   to   credit   grantors

nationwide from the financial services, retail, automotive, and telecommunications

industries as well as higher education clients and government agencies.”4

        20.    On its website, Defendant identifies itself as a debt collector that “is a

member in good standing of several large credit and collection industry

associations.”5

        21.    Defendant is an entity that at all relevant times was engaged, by use of

the mails and telephone, in the business of attempting to collect a “debt” from

Plaintiff, as defined by 15 U.S.C. § 1692a(5).

        22.    Upon information and belief, at the time Defendant attempted to

collect the Debt from Plaintiff, the Debt was in default, or Defendant treated the

Debt as if it were in default from the time that Defendant acquired it for collection.




3
        https://www.nes1.com/aboutnes/ (last visited May 6, 2021).
4
        Id.
5
        Id.

                                             5
 Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 6 of 15 PageID 6




       23.     Defendant uses instrumentalities of interstate commerce or the mails

in a business the principal purpose of which is the collection of any debts, or to

regularly collect or attempt to collect, directly or indirectly, debts owed or due, or

asserted to be owed or due, another.

       24.     Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. §

1692a(6).

       25.     In its correspondence to Plaintiff, Defendant identified itself as a debt

collector.

                                Jurisdiction and Venue

       26.     This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

       27.     Venue is proper before this Court under 28 U.S.C. § 1391(b) as a

substantial part of the events giving rise to the claims occurred in this district and

because Defendant caused debt collection correspondence to be mailed to Plaintiff

in this district.

                                  Factual Allegations

       28.     On or about June 30, 2020, Defendant caused a written

communication to be sent to Plaintiff in connection with the collection of the Debt.

       29.     A redacted copy of the June 30, 2020 communication to Plaintiff is

attached as Exhibit A.



                                            6
 Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 7 of 15 PageID 7




      30.      The June 30 letter disclosed the balance of the Debt. Ex. A.

      31.      The June 30 letter identified the creditor to whom Defendant alleged

the Debt was owed. Id.

      32.      The June 30 letter contained Plaintiff’s name and home address and

provided additional description of the Debt, including the last four digits of the

account number. Id.

      33.      The June 30 letter also identified Defendant as a debt collector: “This

communication is from a debt collector. This is an attempt to collect a debt and any

information obtained will be used for that purpose.” Id.

      34.      Defendant did not print the June 30 letter.

      35.      Instead, in connection with its collection of the Debt, Defendant

provided information regarding Plaintiff and the Debt to a third-party mail

vendor—including Plaintiff’s name and address, the amount of the Debt, the name

of the current creditor, and other private details regarding the Debt.

      36.      That third-party vendor then printed the June 30 communication that

was sent to Plaintiff.

      37.      The third-party vendor also mailed the June 30 communication that

was sent to Plaintiff.

      38.      A return address on the letter does not match Defendant’s address in

Solon, Ohio.



                                            7
    Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 8 of 15 PageID 8




        39.   That return address on the June 30 letter includes a P.O. Box in Oaks,

Pennsylvania that is associated with RevSpring, Inc., a third-party mail vendor.

        40.   Defendant does not maintain an office in Oaks, Pennsylvania.

        41.   On the other hand, RevSpring maintains facilities in Oaks,

Pennsylvania at the same zip code as the P.O. Box in the June 30 letter’s return

address.6

        42.   RevSpring markets itself as having “[s]tate-of-the-art address

processing and return mail services . . . .”7

        43.   “RevSpring processes more than one billion communications

annually.”8

        44.   RevSpring     touts   that   “North   America’s    leading   healthcare

organizations, revenue cycle management, and accounts receivables management

companies trust us to maximize their financial results through dynamic and

personalized print, online, phone, email, and text communications and self-service

payment options.”9


6
        https://revspringinc.com/about/ (last visited May 6, 2021).
7
       https://revspringinc.com/healthcare/products/print-mail/production/      (last
visited May 6, 2021).
8
        Id.
9
        https://revspringinc.com/about/ (last visited May 6, 2021).


                                            8
 Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 9 of 15 PageID 9




      45.    RevSpring also advertises partnerships with “industry-leading

associations,” including The Association of Credit and Collection Professionals

(also known as ACA International).10

      46.    Plaintiff did not consent to Defendant communicating with RevSpring

in connection with the collection of the Debt.

      47.    Plaintiff did not consent to Defendant communicating with any third-

party vendor in connection with the collection of the Debt.

      48.    Defendant provided to RevSpring information regarding Plaintiff and

the Debt, including Plaintiff’s name, address, the amount of the Debt, and the

current creditor for the Debt.

      49.    Defendant communicated with RevSpring in connection with the

collection of the Debt.

                             Class Action Allegations

      50.    Plaintiff brings this action as a class action pursuant to Federal Rules

of Civil Procedure 23(a) and (b)(3) on behalf of a class consisting of:

      All persons (a) with a Florida address (b) to which National Enterprise
      Systems, Inc. sent, or caused to be sent, a written debt collection
      communication, (c) in connection with the collection of a consumer
      debt, (d) in the one year preceding the date of this complaint through
      the date of class certification, (e) that was prepared or mailed by a
      third-party vendor.



10
      Id.

                                          9
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 10 of 15 PageID 10




       51.   Excluded from the class is Defendant, its officers and directors,

members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendant has or had controlling

interests.

       52.   The class satisfies Rule 23(a)(1) because, upon information and belief,

it is so numerous that joinder of all members is impracticable.

       53.   The exact number of class members is unknown to Plaintiff at this

time and can only be determined through appropriate discovery.

       54.   The class is ascertainable because it is defined by reference to

objective criteria.

       55.   In addition, upon information and belief, the names and addresses of

all members of the proposed class can be identified through business records

maintained by Defendant.

       56.   The class satisfies Rules 23(a)(2) and (3) because Plaintiff’s claims

are typical of the claims of the members of the class.

       57.   To be sure, Plaintiff’s claims and those of the members of the class

originate from the same practice utilized by Defendant—communicating in

connection with the collection of consumer debts, including the sending of

personal, private information regarding those debts, with a third-party mail




                                         10
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 11 of 15 PageID 11




vendor—and Plaintiff thus possesses the same interests and has suffered the same

injuries as each member of the class.

      58.    Plaintiff satisfies Rule 23(a)(4) because he will fairly and adequately

protect the interests of the members of the class and has retained counsel

experienced and competent in class action litigation.

      59.    Plaintiff has no interests that are contrary to or in conflict with the

members of the class that he seeks to represent.

      60.    A class action is superior to all other available methods for the fair

and efficient adjudication of this controversy since, upon information and belief,

joinder of all members is impracticable.

      61.    Furthermore, as the damages suffered by individual members of the

class may be relatively small, the expense and burden of individual litigation could

make it impracticable for the members of the class to individually redress the

wrongs done to them.

      62.    There will be no unusual difficulty in the management of this action

as a class action.

      63.    Issues of law and fact common to the members of the class

predominate over any questions that may affect only individual members, in that

Defendant has acted on grounds generally applicable to the class.

      64.    Among the issues of law and fact common to the class:



                                           11
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 12 of 15 PageID 12




            a. Defendant’s violations of the FDCPA as alleged herein;

            b. whether Defendant is a debt collector as defined by the FDCPA;

            c. whether Defendant’s communications with third-party mail vendors

               regarding consumers’ alleged debts violate the FDCPA;

            d. the availability of declaratory relief;

            e. the availability of actual damages and statutory penalties; and

            f. the availability of attorneys’ fees and costs.

      65.      Absent a class action, Defendant’s violations of the law will be

allowed to proceed without a full, fair, judicially supervised remedy.

            Count I: Violation of the Fair Debt Collection Practices Act,
                                15 U.S.C. § 1692c(b)

      66.      Plaintiff repeats and re-alleges each and every factual allegation

contained in paragraphs 1 through 65 above.

      67.      Pertinent here, the FDCPA at 15 U.S.C. § 1692c(b) provides that “a

debt collector may not communicate, in connection with the collection of any debt,

with any person other than the consumer, his attorney, a consumer reporting

agency if otherwise permitted by law, the creditor, the attorney of the creditor, or

the attorney of the debt collector.”

      68.      By communicating with a third-party mail vendor in connection with

the collection of the Debt—including by disclosing, among other things, the

existence of the Debt, the amount allegedly owed, and the alleged current


                                             12
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 13 of 15 PageID 13




creditor—Defendant violated 15 U.S.C. § 1692c(b). See Hunstein v. Preferred

Collection & Mgmt. Servs., Inc., --- F.3d ----, 2021 WL 1556069 (11th Cir. Apr.

21, 2021).

      69.       The harm suffered by Plaintiff is particularized in that the illegal

communication between Defendant and a third-party vendor related to his personal

alleged debt.

      70.       And the violation of Plaintiff’s right not to have his private

information shared with third parties in connection with the collection of a debt is a

concrete injury sufficient to confer standing.

      71.       To be sure, the harm Plaintiff alleges here—disclosure of private

information of a personal, sensitive nature to third-party vendors—is precisely the

type of abusive debt collection practice that the FDCPA was designed to prevent.

See 15 U.S.C. § 1692(a) (“Abusive debt collection practices contribute to the

number of personal bankruptcies, to marital instability, to the loss of jobs, and to

invasions of individual privacy.”) (emphasis added).

      72.       Additionally, by communicating with a third party in connection with

the collection of the Debt, Defendant harmed Plaintiff by invading his privacy.

      73.       That is, by communicating with a third party in connection with the

collection of the Debt, Defendant harmed Plaintiff by disclosing private facts about

his debt.



                                          13
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 14 of 15 PageID 14




      WHEREFORE, Plaintiff respectfully requests relief and judgment as

follows:

           A. Determining that this action is a proper class action under Rule 23 of

              the Federal Rules of Civil Procedure;

           B. Adjudging and declaring that Defendant violated 15 U.S.C. §

              1692c(b);

           C. Awarding Plaintiff and members of the class statutory damages

              pursuant to 15 U.S.C. § 1692k;

           D. Awarding members of the class actual damages incurred, as

              applicable, pursuant to 15 U.S.C. § 1692k;

           E. Enjoining Defendant from future violations of 15 U.S.C. § 1692c(b)

              with respect to Plaintiff and the class;

           F. Awarding Plaintiff and members of the class their reasonable costs

              and attorneys’ fees incurred in this action, including expert fees,

              pursuant to 15 U.S.C. § 1692k and Rule 23 of the Federal Rules of

              Civil Procedure;

           G. Awarding Plaintiff and the members of the class any pre-judgment

              and post-judgment interest as may be allowed under the law; and

           H. Awarding other and further relief as the Court may deem just and

              proper.



                                           14
Case 5:21-cv-00252-JSM-PRL Document 1 Filed 05/06/21 Page 15 of 15 PageID 15




                                JURY DEMAND

     Plaintiff is entitled to, and hereby demands, a trial by jury.


Dated: May 6, 2021                     Respectfully submitted,

                                       /s/ Jesse S. Johnson
                                       James L. Davidson
                                       Florida Bar No. 723371
                                       Jesse S. Johnson
                                       Florida Bar No. 69154
                                       Greenwald Davidson Radbil PLLC
                                       7601 N. Federal Hwy., Suite A-230
                                       Boca Raton, FL 33487
                                       Tel: (561) 826-5477
                                       jdavidson@gdrlawfirm.com
                                       jjohnson@gdrlawfirm.com

                                       Counsel for Plaintiff and the proposed class




                                         15
